Citation Nr: 0635858	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic renal 
failure, status-post kidney transplant. 
 
2.  Entitlement to service connection for hypertension. 
 
3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active service from January1963 to October 
1964.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in St. Paul, 
Minnesota.

In a Board decision dated in October 2005, service connection 
was denied for diabetes mellitus, peripheral neuropathy, and 
prostate cancer that were also on appeal from the March 2003 
rating determination.  The case was remanded for further 
development at that time as to the issues currently under 
consideration.


FINDINGS OF FACT

1.  Chronic renal failure, status-post kidney transplant, was 
the result of nonservice-connected diabetes mellitus; there 
is no medical evidence of record attributing kidney disease 
to the veteran's military service.

2.  Hypertension clearly preexisted the veteran's period of 
military service and clearly did not increase in severity 
during service.

3.  Coronary artery disease was first clinically demonstrated 
many years after the veteran's separation from active 
military service and is not otherwise attributable to 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have chronic renal failure, status-
post kidney transplant, that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A §§ 1110, 1111, 1131, 1132, 1137, 
1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304, 
3.306 (2006).

3.  The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statement of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
November2002, January 2003 and October 2005, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
these claims.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  The appellant has not been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date should service connection be granted, 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither a rating issue nor an effective date question is now 
before the Board.  Consequently, the Board does not find that 
a remand is necessary in this regard.  Additionally, although 
the complete notice required by the VCAA was not provided 
until after the RO initially adjudicated the veteran's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for renal failure, status-post kidney transplant, 
hypertension and coronary artery disease.  Extensive private 
clinical records have been requested and/or received and 
associated with the claims folder.  The case was remanded for 
further development in October 2005.  Thereafter, a 
comprehensive VA examination was conducted in March 2006.  In 
response to a remand request, the record reflects that the 
appellant submitted a list of doctors who had treated him for 
various conditions.  It is shown, however, that clinical 
records have already been requested from those physicians, or 
are not pertinent to the conditions for which service 
connection is being adjudicated.  The Board is unable to find 
that there is a reasonable possibility that further 
assistance to the veteran would aid in substantiating his 
claims.  Under the circumstances, VA does not have a duty to 
assist that is unmet with respect to these issues.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
incurrence will be presumed for certain chronic diseases, 
such as cardiovascular renal disease, if manifest to a 
compensable degree within the year after qualifying active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A veteran is presumed to be in sound condition when accepted 
for service except as to defects that are noted on the 
examination when the veteran was accepted for service, or 
where clear and unmistakable evidence (obvious or manifest) 
shows that the disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005).  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (2006).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R.§  3.306 
(2006).

Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records reflect that upon pre-
induction examination in October 1962, a blood pressure 
reading of 138/78 was obtained.  The appellant indicated that 
he had been treated by a physician for high blood pressure 
within the previous five years and that he had been rejected 
for military service because of high blood pressure.  A 
clinical entry in July 1964 indicated a blood pressure 
reading of 170/80.

Upon undated examination report for separation from service, 
the heart and genitourinary systems were evaluated as normal.  
Blood pressure readings of 128/96, 132/98 and 130/97 were 
shown.  It was reported that a chest X-ray performed in 
October 1964 was normal.  A notation of past history of 
hypertension was recorded on the examination report.  The 
veteran reiterated in October 1964 that he had once been 
rejected for military service on account of high blood 
pressure.  

The veteran filed a claim for service connection for the 
disabilities at issue in September 2002.  Received in support 
of the claims were extensive private clinical records dated 
between 1998 and 2002, to include those from Abbott 
Northwestern Hospital, the Mayo Clinic, the Woodlake Clinic, 
Doctors Beaird and Davin, and Kidney Specialists of 
Minnesota, showing treatment for numerous complaints and 
disorders including the disabilities now claimed.  

M. Paquette, M.D., of Abbott Northwestern Hospital wrote in 
July 1998 that the veteran had a diagnosis of hypertension 
and had had this since a young age.  It was recorded that he 
had atherosclerotic coronary vascular disease for which he 
underwent coronary artery bypass grafting of two vessels in 
July 1997.  In a medical report the following day, Dr. 
Paquette recommended that the appellant be seen by nephrology 
for his hypertension and the possibility of preventable renal 
disease.  Mayo Clinic records first indicate a diagnosis of 
renal disease in November 2000.  A December 2000 medical 
history noted that the appellant had presented to a hospital 
in 1996 for arm and leg pain and had subsequently undergone 
cardiac catheterization that revealed coronary artery disease 
for which he underwent bypass surgery.  Clinical reports from 
the Mayo Clinic dating from December 2000 show diagnoses of 
chronic renal failure secondary to diabetes mellitus.  A Mayo 
Clinic medical report dated in November 2005 indicated that 
the veteran was status-post kidney transplant and continued 
to be treated for cardiovascular disease.

The appellant was afforded a VA examination in March 2006.  
The examiner stated that the claims folder and medical 
records were carefully reviewed.  A comprehensive background 
history was presented that incorporated service medical and 
post-service clinical information.  The veteran provided 
pertinent history to the effect that he first began 
experiencing chest pain in 1994 and underwent coronary bypass 
grafting in 1996.  He denied a history of chest pain or known 
coronary artery disease prior to 1993 or 1994 at the 
earliest.  

The appellant related that a physician had told him that he 
had high blood pressure when he was in high school, but that 
he was allowed to fully participate in sports.  He stated 
that he was drafted into the military but was rejected due to 
hypertension, but was recalled a year later and was accepted 
for service.  Following examination, the examiner provided 
impressions that included atherosclerotic coronary vascular 
disease with initial onset of chest pain in approximately 
1994 but not prior to that, hypertension, and end-stage renal 
disease, status-post renal transplant in October 2005.  

In response to RO requests for medical opinions, the examiner 
stated that coronary artery disease had its onset several 
decades after the veteran's military service, and that it 
could be concluded with clear certainty that it was not 
related to active service.  The examiner found that the 
veteran's hypertension clearly predated service entrance as 
indicated by the veteran's own admission of treatment for 
hypertension and rejection for military service on this 
basis.  It was stated that it could be concluded with clear 
and unmistakable certainty that hypertension pre-existed 
service.  The examiner also concluded that, because systolic 
readings were within normal limits and the diastolic readings 
were only mildly elevated at discharge from active duty, the 
veteran's hypertension had not worsened beyond natural 
progression during military service.  The examiner also found 
that the evidence clearly showed that renal biopsy had shown 
diabetic nephropathy with onset on or about 2000.  It was 
also determined that even if the evidence regarding the 
etiology of renal disease was related to hypertension, high 
blood pressure clearly preceded military service.  

1.  Chronic renal failure, status-post transplant.

The veteran's service medical records reflect no complaints 
or findings regarding the kidneys, nor was any disease 
process relating thereto shown for many years after discharge 
from active duty.  The appellant's own private clinical 
records clearly and repeatedly attributed kidney failure that 
ultimately required a transplant to the veteran's diabetes 
mellitus.  (Diabetes has been determined to not be of service 
onset.)  Under the circumstances, service connection for 
chronic renal failure must be denied on the basis that it is 
not directly or presumptively related to service or to a 
service-connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  Hypertension

Upon service pre-induction examination in October 1962, the 
appellant's blood pressure was within clinically normal 
limits.  However, service entrance papers show that the 
veteran indicated that he had been treated for high blood 
pressure prior to active duty, and had even been rejected for 
military service as a result.  The service discharge 
examination report (presumably in October 1964) reflects 
hypertensive diastolic blood pressure readings, but, as noted 
by the March 2006 examiner, these readings reflected only 
slightly elevated pressures.  The Board observes that the 
examiner who conducted the separation examination noted a 
past history of high blood pressure, but did not make a 
finding that it began in or pre-existed service.

The Board recognizes that as a layperson, the veteran is 
competent to report on that about which he has personal 
knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, his earlier indications that he had been treated 
for hypertension and had been rejected for service on account 
of high blood pressure is persuasive evidence that 
hypertension indeed pre-existed service.  This conclusion is 
strongly supported by the VA examiner in March 2006 who 
unequivocally stated that it could be concluded with clear 
and unmistakable certainty that hypertension in fact pre-
existed service.  Additionally, the record clearly shows no 
worsening during service beyond natural progression.  

The March 2006 VA examiner reviewed the record and provided a 
rationale as to why elevated blood pressure readings at 
service discharge were consistent with no more than normal 
progression of the disease process.  The record supports the 
examiner's conclusion, and there is no evidence suggesting 
that any worsening was beyond what would be expected of the 
natural progression of the disease.  The service medical 
records do not show that the veteran required any treatment 
for hypertension, and while he had a single elevated systolic 
reading in July 1964, by the time the separation examination 
was conducted, all systolic readings were within normal 
limits as noted by the March 2006 examiner.  As noted above, 
even the diastolic readings were only mildly elevated.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As a layperson without medical training and 
expertise, the appellant is not competent to provide a 
medical opinion in this matter. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The March 2006 examiner's conclusion regarding the 
absence of any in-service aggravation, when considered in 
light of the entire record, provides clear and unmistakable 
evidence that the veteran's hypertension did not worsen 
beyond natural progression during his military service.  
Consequently, the claim of service connection must be denied.

3.  Coronary artery disease.

As noted previously, the heart was evaluated as normal at 
discharge from active duty.  The record contains no evidence 
of heart disease until the mid 1990s.  Clinical records dated 
in December 2000 from the Mayo Clinic clearly indicate that a 
diagnosis of coronary artery disease was made in 1996.  On VA 
examination in March 2006, the examiner stated that it could 
be concluded with clear certainty that coronary artery 
disease was not related to service and occurred decades after 
active duty.  There is no evidence of record that contradicts 
this opinion.  In view of such, the Board thus finds that 
heart disease may not be directly or presumptively 
attributable to active duty, and service connection must be 
denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


ORDER

Service connection for kidney failure, status-post kidney 
transplant, is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


